Title: Americanus No. II, [7 February 1794]
From: “Americanus”,Hamilton, Alexander
To: 



[Philadelphia, February 7, 1794)

Let us now turn to the other side of the medal. To be struck with it, it is not necessary to exaggerate.
All who are not wilfully blind must see and acknowlege that this Country at present enjoys an unexampled state of prosperity. That war would interrupt it need not be affirmed. We should then by war lose the advantage of that astonishing progress in strength wealth and improvement, which we are now making, and which if continued for a few years will place our national rights and interests upon immoveable foundations. This loss alone would be of infinite moment: it is such a one as no prudent or good man would encounter but for some clear necessity or some positive duty.
If while Europe is exhausting herself in a destructive war, this country can maintain its peace, the issue will open to us a wide field of advantages, which even imagination can with difficulty compass.
But a check to the progress of our prosperity is not the greatest evil to be anticipated. Considering the naval superiority of the enemies of France we cannot doubt that our commerce would be in a great degree annihilated by a war. Our Agriculture would of course with our commerce receive a deep wound. The exportations which now contribute to animate it could not fail to be essentially diminished. Our mechanics would experience their full share of the common calamity. That lively and profitable industry which now sp[r]eads a smile over all our cities and Towns would feel an instantaneous and rapid decay.
Nine tenths of our present revenues are derived from commercial duties. Their declension must of course keep pace with that of Trade. A substitute cannot be found in other sources of taxation, without imposing heavy burthens on the People. To support public credit and carry on the war would suppose exactions really grievous. To abandon public Credit would be to renounce an essential mean of carrying on the war, besides the sacrifice of the public Creditors and the disgrace of a National bankruptcy.
We will not call in the aid of Savage butcheries and depredations to heighten the picture. Tis enough to say, that a general Indian War, incited by the united influence of Britain and Spain, would not fail to spread desolation throughout our frontier.
To a people who have so recently and so severely felt the evils of War little more is necessary, than to appeal to their own recollection for their magnitude and extent.
The war which now rages is & for obvious reasons is likely to continue to be carried on with unusual animosity and rancour. It is highly probable that the resentment of the combined powers against us if we should take part in the war would be if possible still more violent than it is against France. Our interference would be regarded as altogether officious and wanton. How far this idea might lead to an aggravation of the ordinary calamities of war would deserve serious reflection.
The certain evils of our joining France in the war are sufficient dissuasives from so intemperate a measure. The possible ones are of a nature to call for all our caution, all our prudence.
To defend its own rights, to vindicate its own honor, there are occasions when a Nation ought to hazard even its existence. Should such an occasion occur, I trust those who are now most averse to commit the peace of the country will not be the last to face the danger, nor the first to turn their backs upon it.
But let us at least have the consolation of not having rashly courted misfortune. Let us have to act under the animating reflection of being engaged in repelling wrongs which we neither sought nor merited, in vindicating our rights, invaded without provocation, in defending our honor violated without cause. Let us not have to reproach ourselves with having voluntarily bartered blessings for calamities.
But we are told that our own Liberty is at stake upon the event of the war against France—that if she falls we shall be the next victim. The combined powers, it is said, will never forgive in us the origination of those principles which were the germs of the French Revolution. They will endeavour to eradicate them from the world.
If this suggestion were ever so well founded, it would perhaps be a sufficient answer to it to say, that our interference is not likely to alter the case—that it could only serve prematurely to exhaust our strength.
But other answers more conclusive present themselves.
The war against France requires on the part of her enemies efforts unusually violent. They are obliged to strain every nerve, to exert every resource. However it may terminate, they must find themselves spent in an extreme degree; a situation not very favourable to the undertaking a new, and even to Europe combined, an immense enterprize.
To subvert by force republican Liberty in this Country, nothing short of entire conquest would suffice. This conquest, with our present increased population; greatly distant as we are from Europe, would either be impracticable or would demand such exertions, as following immediately upon those which will have been requisite to the subversion of the French Revolution, would be absolutely ruinous to the undertakers.
It is against all probability, that an undertaking, pernicious as this would be, even in the event of success, would be attempted against an unoffending Nation by its Geographical position, so little connected with the political concerns of Europe.
But impediments would arise from more special causes. Suppose France subdued, and a restoration of the Monarchy in its ancient form or a partition effected. To uphold either state of things, after the general impulse in favour of liberty, which has been given to the minds of 24 Millions of people, would in one way or another find occupation for a considerable part of the forces which had brought it about. In the event of an unqualified restoration of the monarchy if the future monarch did not stand in need of foreign legions for the support of his authority; still the Powers who had been concerned in the restoration could not sufficiently rely upon the solidity of the order of things reestablished by them not to keep themselves in a posture to be prepared against the disturbance of it—’till there had been time to compose the discordant interests and passions produced by the Revolution and bring back the Nation to ancient habits of subordination. In the event of a partition of France, it would of course give occupation to the forces of the conquerors to secure the submission of the dismembered parts.
The new dismemberment of Poland will be another obstacle to the detaching of troops from Europe for a crusade against this Country. The fruits of that transaction can only be secured to Russia and Prussia by the agency of large bodies of forces kept on foot for the purpose within the dismembered territories.
Of the powers combined against France there are only three whose interests have any material reference to this Country—England, Spain, Holland.
As to Holland it will be readily conceded that she can have no interest or feeling to induce her to embark in so mad & wicked a project. Let us see how the matter will stand with regard to Spain & England.

The object of the enterprise against us must either be the establishment in this Country of a royal in place of our present Republican Government, the subjugation of the Country to the dominion of one of the parties, or its division among them.
The establish[men]t of an independent monarchy in this country would be so manifestly against the interests of both those Nations, in the ordinary acceptation of this term in politics—that neither of them can be so absurd as to desire it.
It may be adopted as an axiom in our political calculation, that no foreign power which has valuable colonies in America will be propitious to our remaining one people united under a vigorous Government.
No man I believe but will think it probable, however disadvantageous the change in other respects, that a Monarchical Government, from its superior force, would ensure more effectually than our present form our permanent unity as a Nation. This at least would be the indubitable conclusion of European calculators. From which may be confidently inferred a disinclination both in England and Spain to our undergoing a change of that kind.
The only thing that can be imagined capable of reconciling either of those Powers to it would be the giving us for monarch a member of its own royal family and forming something like a family compact.
But here would arise a direct collision of interest between them. Which of them would agree that a prince of the family of the other should be reigning over this country give to that other a decided preponderancy in the scale of American affairs?
The subjugation of the UStates to the dominion of either of those Powers would fall more strongly under a like consideration. Tis impossible that either of them should consent that the other should become Master of this Country—And neither of them without madness could desire a mastery which would cost more than ’twas worth to maintain it, and which from an irresistible course of things could be but of very short duration.
The third, namely the division of it between them, is the most colorable of the three suppositions—But even this would be the excess of folly in both.
Nothing could be more unwise, in the first instance, in Great Britain, than to consent by that measure to divide with Spain the emoluments of our Commerce which now in so great a degree center with her with a probability of continuing to do it as long as the natural relations of commerce are permitted to govern.
Spain too could not fail to be sensible that from obvious causes her dominion over the part which was allotted to her would be altogether transient.
The first collision between Britain and Spain would certainly have one of two effects—either a reunion of the whole Country under Great Britain or a dismission of the yoke of both.
The latter by far the most probable would discover to both the extreme absurdity of the project.
The UStates, rooted as are now the ideas of Independence, are happily too remote from Europe to be governed by her. Dominion over any part of them would be a real misfortune to any Nation of that Quarter of the Globe.
To Great Britain the enterprise supposed would threaten serious consequences in more ways than one. It may safely be affirmed that she would run by it greater risk of bankruptcy and Revolution than we of subjugation. A chief proportion of the burthen would unavoidably fall upon her as the most monied & principal maritime power & it may emphatically be said that she would make war upon her own commerce & credit. There is the strongest ground to believe that the Nation would disrelish and oppose the project. The certainty of great evils attending it—the dread of much greater—experience of the disasters of the last war would operate upon all. Many, not improbably a majority, would see in the enterprise a malicious and wanton hostility against Liberty, of which they might themselves expect to be the next victim. Their judgments and their feelings would easily distinguish this case from that either of their former contest with us or their present contest with France. In the former, they had pretensions to support which were plausible enough to mislead their pride and their interest. In the latter, there were strong circumstances to rouse their passions alarm their fears and induce an acquiescence in the course which was pursued.

But a future attack upon us, as apprehended, would be so absolutely pretextless, as not to be misunderstood. Our conduct will have been such as to intitle us to the reverse of unfriendly or hostile dispositions: While powerful motives of self-interest would advocate with them our cause.
But Britain Spain Austria Prussia and perhaps even Russia will have more need and a stronger desire of peace & repose to restore and recruit their wasted strength and exhausted Treasuries—to reinvigorate the interior order and industry of their respective kingdoms relaxed and depressed by war—than either means or inclination to undertake so extravagant an enterprise against the Liberty of this Country.
If there can be any danger to us of that sort it must arise from our voluntarily thrusting ourselves into the War. Once embarked, Nations sometimes prosecute enterprises which they would not otherwise have dreamt of. The most violent resentment would no doubt in such case be kindled against us for what would be called a wanton and presumptuous intermeddling on our part. What this might produce it is not easy to calculate.
There are too great errors in our reasoning upon this subject. One is that the combined Powers will certainly attribute to us the same principles which they deem so exceptionable in France; the other, that our principles are in fact the same.
If left to themselves, they will all except one naturally see in us a people who originally resorted to a Revolution in Governt as a refuge from encroachment on rights and privileges antecedently enjoyed—not as a people who from choice have sought a radical and intire change in the established Government, in pursuit of new privileges and rights carried to an extreme, not reconciliable perhaps with any form of regular Government. They will see in us a people who have a due respect for property and personal security—who in the midst of our revolution abstained with exemplary moderation from every thing violent or sanguinary instituting governments adequate to the protection of persons and property; who since the completion of our revolution have in a very short period, from mere reasoning and reflection, without tumult or bloodshed adopted a form of general Government calculated as well as the nature of things would permit—to remedy antecedent defects—to give strength and security to the Nation—to rest the foundations of Liberty on the basis of Justice Order and Law—who at all times have been content to govern ourselves; unmeddling in the Governments or Affairs of other Nations: in fine, they will see in us sincere Republicans but decided enemies to licentiousness and anarchy—sincere republicans but decided friends to the freedom of opinion, to the order and tranquilty of all Mankind. They will not see in us a people whose best passions have been misled and whose best qualities have been perverted from their true aim by headlong fanatical or designing leaders to the perpepration of acts from which humanity shrinks—to the commission of outrages, over which the eye of reason weeps—to the profession and practice of principles which tend to shake the foundations of morality—to dissolve the social bands—to disturb the peace of mankind—to substitute confusion to order anarchy to Government.
Such at least is the light in which the Reason or the passions of the Powers confederated against France lead them to view her principles and conduct. And it is to be lamented that so much cause has been given for their opinions. If on our part, we give no incitement to their passions, facts too prominent and too decisive to be combated will forbid their reason to bestow the same character upon us.
It is therefore matter of real regret that there should be an effort on our part to level the distinctions, which discriminate our case from that of France—to confound the two cases in the view of foreign powers—and to hazard our own principles, by persuading ourselves of a similitude which does not exist.
Let us content ourselves with lamenting the errors into which a great, a gallant, an amiable a respectable Nation has been betrayed—with uniting our wishes and our prayers that the Supreme Ruler of the World will bring them back from those errors to a more sober and more just way of think⟨ing⟩ and acting and will overrule the complicated calamities which surround them to the establishment of a Government under which they may be free secure and happy. But let us not corrupt ourselves by false comparisons or glosses—nor shut our eyes to the true nature of transactions which ought to grieve and warn us—not rashly mingle our destiny in the consequences of the errors and extravagances of another nation.

Pacificus

